DENTON, Chief Justice
(dissenting).
I respectfully dissent. The result reached by the majority is in direct conflict with Texas Employment Commission v. Hodson (Tex.Civ.App.) 346 S.W.2d 665 (Ref. N.R.E.). In my opinion the two cases are not distinguishable. In Hodson the court upheld the trial court’s judgment which set aside the Employment Commission’s order denying benefits to a striking claimant. In so holding, the court held:
“When appellee crossed his own picket line during the strike and was refused employment because there was no work available due to his job having been filled by another, his unemployment was no longer ‘because of a labor dispute at the factory’; it was because there was no job for him. Resort to the escape clauses, subsection (d) (1) and (2) is not required, since the basic disqualification did not then exist. A new cause of involuntary unemployment had then displaced the original disqualifying cause.”
The result of that case was approved by the Supreme Court. In my opinion it is incumbent upon this court to follow the ruling of the Hodson case.
I would affirm the judgment of the trial court.